Citation Nr: 0115761	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Rashid El Malik, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.  The record establishes that he served in the Republic 
of Vietnam from January 1967 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which held that new and material evidence had not been 
submitted to reopen a claim of service connection for 
residuals of a low back injury.  

The veteran appeared at a personal hearing before the RO in 
June 2000.  A transcript of that hearing is of record.  By 
June 2000 decision, the hearing officer held that the 
veteran's testimony, along with additional evidence, 
constituted new and material evidence to reopen the claim of 
service connection for residuals of a low back injury.  
Adjudicating the veteran's claim on the merits, the hearing 
officer denied service connection for residuals of a low back 
injury, holding that the evidence of record did not show that 
a current low back disability was incurred in or causally 
related to the veteran's active service.  

While the RO found that new and material evidence to reopen 
the claim for service connection for a low back disability 
and then denied the claim, the Board still has a legal duty 
to address the "new and material evidence" requirement 
regardless of the actions of the RO.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board must address the issue of new and material evidence in 
the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett, supra.  Therefore, the Board must 
first determine whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disability.



FINDINGS OF FACT

1.  In an unappealed February 1973 decision, the RO denied 
the veteran's claim of service connection for a low back 
disability; a March 1981 RO decision denied his application 
to reopen that claim.

2.  The evidence added to the record since the March 1981 RO 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the claim for service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 1981 RO decision, denying an application to 
reopen a claim of service connection for a low back disorder, 
is final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108  (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service personnel records establish that the veteran 
served as a Medical Aidman in Vietnam from January 1967 to 
January 1968.  He contends that he sustained an in-service 
back injury when a military vehicle in which he was riding 
ran over a "mine-hole" and threw him from his seat.  The 
service medical records support his contention, as a clinical 
record dated in September 1967 reflects that he complained of 
low back pain after the truck he was traveling in hit a 
stump.  The in-service clinical records show that he 
continued to complain of low back pain through October 1967, 
and a diagnosis of muscle strain in the back is shown in that 
month.  A clinical examination at that time revealed that he 
had full range of motion in the lower back, and pain only 
occurred when he coughed.  X-rays studies in October 1967 
were negative.  The clinical records show that the low back 
pain was treated with pain relievers, and the veteran was 
placed on light duty for three days.

On the March 1968 report of medical history provided at his 
separation from service, the veteran reported that he 
continued to have "a little trouble" with recurrent back 
pain.  On the March 1968 physical examination at his 
separation from service, the service examiner noted that the 
veteran had occasional back pain, but had full range of 
motion, and his back was "O.K. now."  The examiner's 
clinical evaluation shows that the veteran's spine and 
musculoskeletal system were considered normal.

The veteran filed a claim for residuals of a low back injury 
in January 1973.  He reported in his application that he 
continued to experience back pain since the in-service 
injury, and the range of motion of his back was limited from 
time to time.  
On VA examination in January 1973, the veteran recounted the 
in-service low back injury to the physician.  He described 
frequent back pain that prevented him from standing for long 
periods, and caused him to miss many days for work.  The 
physical examination yielded no clinical finding or diagnosis 
related to any area of the veteran's back.  

By February 1973 decision, the RO found that there was no 
evidence indicating that the veteran had been treated for a 
low back condition since his in-service injury.  Accordingly 
service connection for residuals of a low back injury was 
denied, as the in-service injury was determined an acute 
condition which had resolved.  The veteran did not file a 
timely appeal of the decision.

In October 1980, the veteran filed an application to reopen 
his claim of service connection for residuals of a low back 
injury, and he provided VA outpatient reports dated in 
October 1980 in support of his claim.  The outpatient records 
reveal complaints of continuing low back pain, occurring off 
and on every two months, and lasting from two to three weeks.  
He described that his low back ached when he performed 
certain activities.  He also had trouble sitting for a long 
time, and he often felt a "catch" in the low back area when 
he tried to straighten up.  The veteran reported that he 
experienced no other episode of a back injury other than the 
back injury in service.  Physical examination showed that 
tightness on bending, but the examiner characterized his back 
mobility as good.  X-ray studies of the lumbar spine showed a 
transitional L5, but did not reveal evidence of traumatic 
disease on bony structure.  The diagnosis was transitional L5 
syndrome.

By March 1981 written correspondence, the veteran was 
notified by the RO that new and material evidence must be 
submitted to reopen the claim of service connection for 
residuals of a low back injury.  He was informed that the 
October 1980 VA outpatient records were not new and material, 
as they merely described his current low back disability, and 
did not establish a causal relationship to any in-service 
injury or incident.  

Private medical records were submitted showing that the 
veteran was treated in a private hospital in September 1991 
after suffering a cerebrovascular accident, resulting in 
right hemiparesis.  Magnetic resonance imaging of the lumbar 
spine was performed by a private radiologist in the same 
month, which showed mild narrowing of the L1-2 discs, with 
slight posterior bulging.  Mild narrowing of L4-5 was noted, 
with evidence of ossification.  There was hypertrophy of the 
facet joints.  The radiologist reported that there was no 
evidence of disc herniation.  

On VA general examination in August 1992, the veteran 
reported that he had lumbar disc disease that originated in 
service after the truck in which he rode was struck by an 
exploding mine.  Physical examination showed some limitation 
of motion of the lumbar spine, and straight leg raising 
caused pain in the lumbar spine.  X-ray studies showed mild 
narrowing of the disc space at the functional lumbosacral 
junction.  Also noted were findings that suggested 
hypertrophic degenerative changes involving the lower lumbar 
facet joints.  
VA outpatient records dated through December 1992 show that 
the veteran was frequently followed for residuals of the 
September 1991 cerebrovascular accident.  In December 1992 he 
complained of a long history of low back pain secondary to 
the in-service back injury, and reported that said injury was 
exacerbated following his stroke.  He described the pain as 
sharp and radiating, with associated numbness and weakness.  
Physical examination revealed moderate tenderness and spasm 
in the lumbar paraspinal muscles.  The diagnosis was chronic 
low back pain, with no evidence of radiculopathy.  

Additional VA hospitalization and outpatient records reveal 
that the veteran was examined and treated for a post-
traumatic stress disorder (PTSD) since he claimed service 
connection for same in April 1998.  The PTSD treatment 
records also reveal continued complaints and clinical 
findings of low back pain.  A September 1997 outpatient 
record shows that he presented for follow-up treatment 
related to low back pain secondary to degenerative joint 
disease.  An examination at that time revealed low back pain 
that was not improved with Tylenol.  Outpatient records dated 
in March 1998 note that the veteran reported low back pain 
that began "post injury in Vietnam," and also stated that 
he sustained employment related back injuries in 1995 and 
1996.  Physical examination revealed that his paraspinal 
lumbar muscles were in spasm, and X-ray studies showed L4-5 
and L5-S1 disc degeneration.  A July 1998 outpatient report 
shows continued muscle spasm with trigger points in the 
paravertebral muscles of the lumbar spine.  A December 1998 
clinical record shows continued complaints of low back pain, 
radiating to the left leg.  An MRI showed L5-S1 disc bulging, 
which may have been causing radicular pain.  

By January 1999 decision, the RO held that the additional 
evidence was either cumulative of evidence previously 
considered, or did not establish a causal relationship 
between the current low back disability with any in-service 
injury or incident.  Accordingly, the previous denial of 
reopening the claim of service connection for residuals of a 
low back injury was continued.  The veteran initiated a 
timely appeal of the decision in February 1999.

Subsequent to the January 1999 decision, additional VA 
outpatient records were obtained which reflect treatment for 
numerous medical problems, the most prominent of which was 
inpatient and outpatient treatment for PTSD.  Those records 
reflect that the veteran was being evaluated and treated for 
multiple disabilities, including PTSD, hypertension, 
arteriosclerotic heart disease, dermatophytoses, status-post 
cerebral vascular accident times three, and lumbar disc 
disease.  

At the June 2000 personal hearing, the veteran described the 
details of the September 1967 in-service back injury.  He 
testified that the military truck he was riding in came under 
sniper fire.  The truck then ran into a mine hole, and he 
injured his back as he was thrown about.  He recalled that 
the in-service treatment consisted of pain relievers and bed 
rest.  He stated that he was put on light duty for a month.  
He acknowledged that following the treatment he received for 
the in-service low back injury, he was not treated for any 
residuals of same for the remainder of his military service.  

Legal Criteria and Analysis

In the absence of a timely appeal (within one year of 
notification of the decision), the RO's March 1981 decision 
became final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  In 
order to reopen his earlier claim, the veteran must present 
or secure new and material evidence with respect to the 
claim, which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board finds that some of the evidence added to the record 
since the March 1981 RO decision was not previously of 
record, is relevant, and is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim for service connection for a low back disability.  
Specifically, the additional evidence includes X-ray and MRI 
evidence of degenerative disc disease of the lumbar spine.  
While this evidence is not accompanied by an opinion linking 
disc disease to service, it provides "a more complete 
picture of the circumstances surrounding the origin of [the] 
veteran's" low back disorders.  Hodge, 155 F.3d at 1363.  
The previously considered evidence did not include a any 
radiographic evidence or a diagnosis of degenerative disc 
disease of the lumbar spine.  Accordingly, the Board finds 
that the submitted X-ray and MRI evidence is new and material 
sufficient to reopen the veteran's claim of service 
connection for a low back disability.   

For the reasons explained in the remand below, the Board 
finds that there is a duty to assist the veteran with the 
development of his reopened claim of service connection for a 
low back disability.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a low back 
disability is reopened; the appeal is granted to this extent 
only.


                                                           
REMAND

As noted above, VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise a claimant of the status 
of those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.103, 3.159 
(2000). 

As shown, the veteran has been followed extensively at VA 
medical facilities for numerous medical problems, and he was 
afforded several VA examinations.  The RO has obtained his 
service medical records, records of VA inpatient and 
outpatient care, the reports generated on VA examinations, 
and private medical records reflecting treatment for a 
cerebrovascular accident.  The claims file shows that no 
medical care provider has indicated that pertinent records 
exist which have not already been furnished.  However, while 
a VA physician who noted a transitional fifth lumbar 
vertebrae in 1980 opined that it was not traumatic in origin, 
none of he VA examinations have included an opinion that 
fully addresses the contended causal relationship.  It is the 
Board's judgment that, given the veteran's in-service low 
back injury and subsequent complaints of low back pain, to 
include at the time of his separation from service in May 
1968, and as reflected in the post-service medical evidence 
beginning in 1973 and continuing to the present, such an 
examination is warranted. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his low back disability 
since March 1999.  After obtaining any 
necessary authorization(s), the RO should 
attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).
2.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination for the purpose of 
determining the etiology of any low back 
disability that may be present, to 
include a transitional 5th lumbar 
vertebra and degenerative disc disease of 
the lumbar spine.  The veteran's claims 
file and a copy of this REMAND are to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner must opine whether it is at 
least as likely as not that any low back 
condition that is present is causally 
related to any incident of the veteran's 
service, to include the low back injury 
sustained in September 1967.  Such report 
must include a complete rationale for all 
opinions expressed. 

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for a low back disability on 
the merits.  If the benefit sought 
remains denied, the veteran' and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

